United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.G., Appellant
and
U.S. POSTAL SERVICE, VEHICLE
MAINTENANCE FACILITY, Brooklyn, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
1
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-1536
Issued: October 12, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 26, 2016 appellant, through counsel, filed a timely appeal from a June 3, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish an emotional
condition causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On August 5, 2014 appellant, then a 54-year-old tractor-trailer operator, filed a traumatic
injury claim (Form CA-1) for both physical and emotional conditions that he attributed to
workplace harassment, including alleged threats and racial slurs.3 He identified July 31, 2014 as
the date of injury. Appellant also stopped work on that date.
In an August 2, 2014 report, Dr. Robert Malizia, Board-certified in emergency medicine,
advised that appellant was experiencing anxiety and stress, which had been ongoing for the
previous month. He noted that appellant currently had severe anxiety and felt as if he was about
to have a panic attack. Dr. Malizia reported that he had been harassed by a coworker for the past
month and that he had been unable to get his supervisor to do anything about it. Appellant
contended it was a delicate situation involving racial matters. He reported to Dr. Malizia that he
was very angry and concerned that his coworker might do him physical harm. Appellant also
advised that the coworker had cut him off in his truck deliberately and made innuendos about
owning a handgun. Dr. Malizia advised that he was unable to sleep, and had difficulty staying
awake and concentrating behind the wheel of his tractor-trailer. He diagnosed post-traumatic
stress disorder (PTSD).
In an August 26, 2014 report, Dr. Asher Pakier, a Ph.D in clinical psychology, diagnosed
PTSD and advised that appellant was unable to resume his regular activities for the near future.
He noted that he would be treating appellant on a weekly basis for psychotherapy.
By letter dated September 8, 2014, OWCP advised appellant that he needed additional
information to support his claim. It asked appellant to describe in detail the employment-related
conditions or incidents which he believed contributed to his emotional condition, and to provide
specific descriptions of all practices, incidents, etc., which he believed affected his condition.
In a September 21, 2014 statement, appellant alleged that he had been harassed and
threatened on numerous occasions by coworker H.S. He alleged that he was continuously
harassed on the job, which caused him considerable aggravation and irritation resulting in
sleepless nights worrying that H.S might harm him or his coworkers. Appellant alleged that H.S.
had threatened him with bodily harm on numerous occasions and called him “a white motherf--r.” He asserted that, although his supervisor, A.N, overheard this remark, he did not take any
disciplinary action against H.S. Appellant expressed that he was being antagonized and “baited”
in an ongoing situation and feared he might react rashly.

3

Appellant claimed to have developed stress-related high blood pressure, headaches, stomach pain, including
throwing up, an inability to sleep, and anxiety. Although he filed a traumatic injury claim (Form CA-1), OWCP
ultimately adjudicated the claim as an occupational disease because the alleged harassment occurred over a period of
days.

2

Appellant made the following allegations regarding specific incidents involving H.S.:
(1) In June 2014, appellant entered the swing room, moved items off a chair and
put them on the table so he could sit down. Soon afterwards H.S. entered the
room screaming, “oh no you didn’t” and shouting obscenities at appellant for
moving his computer off the chair. Appellant got up and told him he shouldn’t
hold the chair if he was not in the room, which infuriated H.S. Appellant gave
him the chair so he would stop shouting but he didn’t stop. Appellant contended
that H.S. continued to curse at him and repeatedly called him a “white mother-f--er” and other racial epithets for five to ten minutes. Appellant responded in kind
by verbally assaulting H.S with a racial slur of his own, after which supervisor
A.N. entered the room to break up the confrontation. Appellant alleged that A.N
refused to take disciplinary action against H.S., despite overhearing the racial slur
he made toward appellant. He further alleged that H.S. triggered another verbal
confrontation with him in the swing room two days later;
(2) In a witness statement dated July 28, 2014 D.W., a coworker, asserted that
H.S. had told him on July 28, 2014 that appellant “doesn’t realize that I can snatch
his life from him” and that a few other employees who had a problem with him
“are all gone and he is still here.” D.W. also stated, “I’m afraid someone might
get hurt and that is why I have come forward;”
(3) Sometime during July 2014, H.S. had an altercation with a new employee,
G.G. Appellant alleged that H.S. told G.G. that he could not sit at a seat where
H.S. always sat because he had no seniority. When the new employee tried to get
appellant’s attention, H.S. told him repeatedly and aggressively that appellant
“was not gonna help him, don’t look at him;”
(4) Also during July 2014, H.S. on multiple occasions would mumble comments
and tell appellant to watch his back, which caused him to have more feelings of
irritability and anxiety. He would hide behind the building worksite with his
tractor-trailer, entering the building only briefly when I had to, in order to avoid
any further altercations with H.S. Appellant had trouble breathing, was sweating
profusely, and felt his heart pound out of my chest;
(5) On July 24, 2014 H.S. made another verbal threat toward appellant by telling
coworker V.C. “you will be here when things happen,” which according to V.C.
was directed toward appellant due to their earlier altercation;
(6) Appellant submitted sworn statements to postal inspector C.W., who agreed to
look into the situation and investigate. On July 29, 2014 he contacted C.W to
learn the outcome of her investigation; she concluded “there was no criminal act
at this time” and indicated to appellant that his supervisor should take action on
this matter. Appellant indicated that he was concerned that no action was taken in
light of the threat posed by H.S.;

3

(7) On several occasions appellant spoke to transportation manager A.A., and
requested a transfer to Staten Island. On July 31, 2014 A.A told him he would
look into it. Immediately after his conversation with A.A., on July 31, 2014
appellant was directed to move a box from inbound to bay 52. As he was driving
around to reach the outbound side, a tractor-trailer on his left was coming towards
him. All of a sudden, the other tractor-trailer cut off appellant, causing him to jam
on the brakes of his tractor-trailer. He claimed that the two vehicles were within
inches of hitting each other. H.S. was the driver of the vehicle that had cut him
off. Appellant related that H.S. thought it was funny and had a big smile on his
face. Appellant immediately went to dispatch and asked them to take him to
medical since he was experiencing shortness of breath, nausea, anxiety, stress,
anger and heart palpitations. This incident was witnessed by coworker V.C., who
provided an August 25, 2014 statement;
(8) Appellant asserted that anxiety sets in just before he leaves for work in the
morning since he knows he might experience another altercation with H.S. He
was concerned that H.S. might try to retaliate against him because he filed a
complaint and because H.S. had threatened other employees. Appellant alleged
that H.S. got away with this behavior because of management’s reluctance to take
disciplinary action toward him. This inaction flew in the face of management’s
policy of zero tolerance for any type of harassment or aggression in the
workplace, verbal or otherwise.
In a July 31, 2014 report, received by OWCP on September 22, 2014, Dr. Manuel Ceja, a
specialist in internal medicine, advised that appellant had been getting into multiple altercations
with a coworker for the past month. Dr. Ceja related that appellant felt the urge to physically
assault his coworker because the coworker was very provocative and was being a nuisance.
Dr. Ceja noted that appellant was very angry and was using a lot of profanity to describe this
situation. He reported that his coworker cut him off with a tractor-trailer, an incident which
occurred hours before his initial visit for his stress and anger issues. Dr. Ceja advised that
appellant had informed his supervisor about the ongoing conflict he was having with his
coworker and that they were conducting a thorough investigation. He indicated that the ongoing
harassment resulted in an unspecified acute reaction to stress.
In a September 21, 2014 report, Dr. Malizia advised that he had treated appellant on three
occasions since August 2, 2014 for evaluation and treatment of severe anxiety and anger issues
related to an ongoing confrontational situation at work. He related that appellant felt he was
being antagonized, baited, and threatened by a coworker because of his ethnicity, and
management was not addressing the situation because of the potential consequences of taking
corrective actions. Dr. Malizia reported that appellant was experiencing feelings of extreme
anxiety, bordering on panic attacks, insomnia and resulting daytime somnolence and difficulty
concentrating; this was extremely hazardous to public safety when operating a heavy vehicle.
Dr. Malizia opined that appellant should be removed from the current situation and
reassigned to another location until the situation was resolved. He recommended that appellant
be given a medical leave of absence to allow him to convalesce under the care of behavioral

4

health professionals, and his mental and emotional state stabilized to allow him to safely operate
heavy commercial vehicles.
In a September 15, 2014 report, received by OWCP on September 22, 2014, Dr. Pakier
advised that he was treating appellant for psychotherapy on a weekly basis for symptoms
consistent with PTSD due to appellant’s complaints of continuous harassment on the job by a
coworker. He noted that appellant was experiencing nightmares, feelings of sadness and
helplessness, loss of appetite, anhedonia, anxiety and extreme irritability. Dr. Pakier opined that
appellant’s condition was precipitated by the continuous harassment on his job by another postal
employee. He related that this coworker was not disciplined, and would continue to be a threat
to appellant when he was able to return to his normal duties.
In a statement received by OWCP on October 27, 2014, appellant’s supervisor, A.N.,
rebutted his allegations. He opined that appellant was a shrewd manipulator who employed
bullying tactics to get his way and would go outside the chain of command and file official
paperwork when it suited him; he alleged that appellant would bend the rules and lie when
necessary. A.N. asserted that appellant’s witness statements were not credible because they were
obtained from close friends, employees he intimidated, or employees who also had animosity
toward H.S. He asserted that he treated all of his employees with respect and that his managing
style was favorable with employees and his managers. With regard to the June 2014 verbal
altercation over the chair in the swing room, A.N. stated that he did hear both employees utter
disgusting words toward each other; he, however did tell each employee privately that this was
unacceptable behavior and tried to end their ongoing dispute. A.N. alleged that it was appellant
who refused to let go and try to coexist with H.S., despite his best efforts. He indicated that he
was aware of other confrontations appellant had with H.S. and with other employees in which he
was the instigator and the culpable party.
In a statement of accepted facts dated February 5, 2015, OWCP stipulated that it had
accepted the following events as factors of employment: (1) On July 31, 2014 while driving and
moving a trailer in bay 52, appellant was cut off by a tractor-trailer coming from his left, causing
him to jam on the brakes of the vehicle to avoid colliding with the other vehicles, which were
within inches of hitting each other. The driver of the other vehicle was H.S, who thought it was
funny and had a big smile on his face, and caused appellant to believe that H.S. deliberately tried
to cause an accident. Another coworker witnessed this event and stated that appellant had the
right of way; and (2) On July 28, 2014 H.S. verbally threatened appellant’s life. A coworker
witnessed a heated argument between appellant and H.S and heard H.S. state ‘he doesn’t realize I
can snatch his life from him.” H.S. then motioned towards appellant. The witness stated that he
was afraid someone might get hurt.
In order to determine whether appellant had an emotional disorder causally related to the
accepted, compensable employment factors, OWCP referred appellant to Dr. Maryann Popiel,
Board-certified in psychiatry and neurology, for a second opinion examination. In a report dated
March 10, 2015, she noted findings on examination, reviewed the medical history and statement
of accepted facts. Dr. Popiel opined that appellant did not meet the criteria for PTSD; at most,
he had an anxiety disorder, not otherwise specified. She noted that he had ongoing interpersonal
relationship issues and discord with a coworker, but opined that this was more of an anger
management issue for appellant. Dr. Popiel reported that appellant was having difficulty

5

focusing and performing at work when he was in the company of his coworker. She believed
that working in his company aggravated his emotional distress.
Dr. Popiel opined that appellant’s situation did not rise to the level of a diagnosed DSMIV condition, although she noted that it would be in his best interest if he were working at
another site.
In an April 2, 2015 treatment note, Dr. Nicole Arcentales, an osteopath, advised that
appellant was being treated for anxiety caused by a stressful work incident. He excused
appellant from work from March 31, 2015 until further evaluation, but he failed to relate the
basis for the removal from work.
By decision dated May 8, 2015, OWCP denied appellant’s claim for an emotional
condition. As noted above it accepted the following events as factors of employment: (1) On
July 31, 2014 while driving and moving a trailer in bay 52, appellant was cut off by a tractortrailer coming from his left, causing him to jam on the brakes of the vehicle to avoid colliding
with the other vehicles, which were within inches of hitting each other. The driver of the other
vehicle was H.S., who thought it was funny and had a big smile on his face, and caused appellant
to believe that H.S. deliberately tried to cause an accident. Another coworker witnessed this
event and stated that appellant had the right of way; and (2) On July 28, 2014 H.S., verbally
threatened appellant’s life. A coworker witnessed a heated argument between appellant and H.S.
and heard H.S. state ‘he doesn’t realize I can snatch his life from him,” who then motioned
towards appellant. The witness stated he was afraid someone might get hurt. OWCP found,
however, that the medical evidence of record failed to demonstrate that the claimed medical
conditions were causally related to the established work-related events.
OWCP found that the medical reports from appellant’s treating physicians did not discuss
detailed examples of the accepted incidents or provide any medical rationale to establish how
these incidents were causally related to the claimed condition. It found Dr. Popiel’s psychiatric
or psychological diagnoses insufficiently rationalized to represent the weight of the medical
evidence. She noted that working in the company of H.S. aggravated appellant’s emotional
distress, but did not rise to the diagnosis of a DSM-IV condition.
On August 31, 2015 appellant requested an oral hearing. The request was postmarked
September 3, 2015. In an October 14, 2015 decision, the Branch of Hearings and Review denied
the request as untimely.
By letter dated February 29, 2016, appellant, through counsel, requested reconsideration.
In a report dated October 14, 2015, received by OWCP on March 7, 2016, Dr. Robert
Conciatori, a Board-certified psychiatrist, advised that he was treating appellant. He diagnosed
PTSD and opined that this pathology began during the summer of 2014 while appellant was
working as a truck driver for the employing establishment. Dr. Conciatori related that appellant
alleged that he was continually threatened by an African-American coworker who cursed him,
using racial epithets, that this coworker was aggressive and threatened to assault him and kill
him, and that the coworker tried to collide with his truck on July 31, 2014, which was “the
proverbial straw that broke the camel’s back.”

6

Appellant asserted that, despite a no tolerance policy, management did not take action on
his complaints about this coworker. Dr. Conciatori advised that he began to experience
depression, anxiety and fear of being assaulted or murdered and was unable to work from July 31
to December 15, 2014; appellant returned to work but was subject to continued harassment and
threats and went off work again as of March 2015. He opined that appellant clearly met the
criteria for PTSD, which was the direct result of his coworker’s actions and behavior.
Dr. Conciatori noted that appellant was taking antidepressants for his anxiety and insomnia and
was totally disabled psychiatrically. He opined that appellant’s PTSD was causally related to the
harassment suffered at the employing establishment.
In an October 31, 2015 report, Dr. Jeffrey H. Newton, Board-certified in psychiatry,
advised that appellant was experiencing anxiety. He advised that he was subjected to a pattern of
harassment at work and that management had failed to respond to his requests for relief and that
the harassment was perpetrated by a coworker, H.S., who was allegedly verbally aggressive and
menacing toward him. Dr. Newton noted that there was a confrontation over control of a
particular chair in the office which degenerated into an exchange of racial slurs and that similar
incidents had occurred subsequently. He also recounted the July 31, 2014 incident involving
tractor-trailers on postal grounds. Dr. Newton related that appellant became very anxious, had
elevated blood pressure sought medical help, and was unable to return to work. He, however,
did not see any indication of psychosis or organic mental dysfunction.
Dr. Newton concluded that appellant showed a significant level of constant anxiety and
stress symptoms, with marked exacerbation when having to deal with anything regarding his
work experience with the employing establishment. He advised that appellant required
psychiatric counseling due to his PTSD and that this condition was a direct result of his
experience at work of multiple and ongoing incidents of harassment from a coworker, along with
the absence of an effective response from management. Dr. Newton further opined that, given
these manifestations of PTSD, his condition was likely to persist, even with treatment. He
therefore recommended that appellant not make an attempt to return to work, which would likely
result in an exacerbation of his symptoms with further deterioration in his personal functioning
and physical well being.
By decision dated June 3, 2016, OWCP denied modification of the May 8, 2015 decision.
LEGAL PRECEDENT
To establish a claim of an emotional condition in the performance of duty, an employee
must submit the following: (1) medical evidence establishing that he has an emotional or
psychiatric disorder; (2) factual evidence identifying employment factors or incidents alleged to
have caused or contributed to his condition; and (3) rationalized medical opinion evidence
establishing that the identified compensable employment factors are causally related to his
emotional condition.
An occupational disease or illness means a condition produced by the work environment
over a period longer than a single workday or shift.4 Workers’ compensation law does not apply
4

20 C.F.R. § 10.5(q).

7

to each and every injury or illness that is somehow related to an employee’s employment.5
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage of workers’ compensation.6 Where
the disability results from an employee’s emotional reaction to his or her regular or specially
assigned duties or to a requirement imposed by the employment, the disability comes within the
coverage of FECA.7
If a claimant does implicate a factor of employment, OWCP should then determine
whether the evidence of record substantiates that factor.8 When the matter asserted is a
compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, OWCP must base its decision on an analysis of the medical evidence.9
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.10 Appellant has the burden to submit
rationalized medical evidence establishing that his claimed conditions were causally related to
the accepted compensable employment factors.11
It is not necessary to provide a significant contribution of employment factors for the
purpose of establishing causal relationship.12
Section 8123(a) provides that, if there is a disagreement between the physician making
the examination for the United States and the physician of the employee the Secretary shall
appoint a third physician who shall make an examination.13 It is well established that, when a
case is referred to an impartial medical specialist for the purpose of resolving a conflict, the
opinion of such specialist, if sufficiently well rationalized and based on a proper factual and
medical background, must be given special weight.14
5

L.D., 58 ECAB 344 (2007).

6

A.K., 58 ECAB 119 (2006).

7

Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

8

David C. Lindsey, Jr., 56 ECAB 263 (2005).

9

Robert Breeden, 57 ECAB 622 (2006).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

11

See D.R., Docket No. 16-0605 (issued October 17, 2016); see also A.V., Docket No. 15-1394 (issued
December 22, 2015).
12

See Richard E. Simpson, 55 ECAB 490 (2004).

13

Regina T. Pellecchia, 53 ECAB 155 (2001).

14

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

8

ANALYSIS
Appellant alleged an emotional condition causally related to the accepted factors of his
federal employment. In a SOAF dated February 5, 2015, OWCP accepted two compensable
employment factors. By decision dated June 3, 2016, it denied his claim finding that he had
failed to meet his burden of proof to establish an emotional condition causally related to the two
accepted employment factors as he had failed to submit sufficient medical evidence in support of
his claim.
The Board finds the weight of the medical evidence rests with Dr. Popiel, the second
opinion physician, who was provided a SOAF which set forth in detail the two accepted factors.
The Board has carefully considered the opinion of Dr. Popiel and finds that it has reliability,
probative value, and convincing quality with respect to its conclusions regarding the relevant
issues of the present case.15 Dr. Popiel found that appellant has established no psychiatric or
psychological diagnoses and did not meet the criteria for PTSD. She found that, at best,
appellant had an anxiety disorder which she attributed to appellant’s ongoing interpersonal
discord between appellant and a coworker which was in her opinion more of an anger
management issue for appellant. Dr. Popiel found that appellant could return to work without
restrictions but that it would be in appellant’s best interest to work in another area away from the
coworker. She did not attribute the anxiety disorder to the two accepted compensable factors of
employment. The Board finds that OWCP properly relied on Dr. Popiel when it denied
appellant’s emotional condition claim.
Appellant’s burden of proof is not discharged by the fact that compensable factors have
been accepted which may give rise to a compensable disability under FECA. To establish his
occupational disease claim for an emotional condition, appellant must also submit rationalized
medical evidence establishing that she has an emotional or psychiatric disorder and that such
disorder is causally related to an accepted compensable employment factor or factors.16
The record of evidence contains reports from several treating physicians who examined or
treated appellant and provided opinions as to whether he sustained a diagnosed psychological
condition causally related to the incidents involving a coworker. The Board finds these reports of
limited probative value in that they are not based on an accurate factual history and do not contain
adequate medical rationale in support of their conclusions. The reports from Drs. Ceja, Malizia,
Pakier, Arcentales, Conciatori, and Newton all note a diagnosis of either PTSD or an unspecified
stress reaction. However, none of these physicians provide a rationalized and supportive opinion
to support that appellant developed these conditions as a result of the two accepted factors of his
federal employment. Instead, they each describe in their medical notes accounts of ongoing and
pervasive harassment over time with varying factual complaints expressed by appellant that were
never accepted as factual. Although several of the reports reference generally the two incidents
which were accepted as compensable factors, their opinions did not relate appellant’s conditions to
these specific incidents. In his report of October 14, 2015, Dr. Conciatori gives passing mention to
the two accepted conditions. Couched in a recurring theme of harassment, he recounts threats of
15

See Elizabeth W. Esnil, 46 ECAB 606 (1995).

16

See William P. George, 43 ECAB 1159 (1992).

9

assault and an instance where the coworker tried to collide with appellant’s truck. These instances
are raised, however, there is no medical causation provided to link these specific instances to the
claimed injury. Instead, they are superimposed on a larger history of interpersonal discord. The
opinions on causation were based generally on pervasive harassment over an extended period of
time. However, OWCP has not accepted such ongoing and pervasive harassment as factors of
employment. Such generalized statements of “ongoing harassment” and “pervasive harassment”
merely repeat appellant’s allegations and are unsupported by the factual history. The medical
evidence failed to adequately explain, with supportive rationale, how the two employment factors
alone would have been sufficient to cause or aggravate the diagnosed conditions.17
The record of evidence lacks rationalized medical evidence establishing a causal
relationship between appellant’s accepted employment factors and the diagnosed PTSD or other
psychological condition. The Board therefore finds that the medical evidence of record is
insufficient for appellant to meet his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an emotional
condition causally related to the accepted factors of his federal employment.

17

See S.F., Docket No. 17-0463 (issued September 29, 2017); K.W., Docket No. 10-98 (issued September 10,
2010); Victor J. Woodhams, supra note 10.

10

ORDER
IT IS HEREBY ORDERED THAT the June 3, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: October 12, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

